DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments and associated amendment filed 07/06/22 concerning the rejection of claim 20 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection is withdrawn.
Applicant’s arguments, see pages 7-8 of the amendment, filed 07/06/22, with respect to the rejection(Kooijman s) of claim(Kooijman s) 1-15 and 18-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(Kooijman s) of rejection is made in view of previously cited US 2017/0286572 to Hershey et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (Kooijman or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(Kooijman s) 1, 2, 5-15 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0167637 to Kooijman et al. in view of US 2017/0286572 to Hershey et al.
Regarding independent claim 1, Kooijman teaches a method of operating a wind turbine (Kooijman abstract), the method comprising: operating the wind turbine over an operating period in accordance with a control strategy (Kooijman para. 14, “predetermined time period”); receiving a sensor signal over the operating period from a sensor measuring an operational parameter of the turbine (Kooijman para. 14); using a model (Kooijman para. 37, “look-up tables (LUTs)” which are disclosed as being used in the same manner as curve 32 in the invention of the application) to obtain a modelled fatigue value based on the sensor signal (Kooijman para. 14, “tracking a plurality of loading conditions over a predetermined time period via one or more sensors, determining a variance between the tracked plurality of loading conditions and the estimated loading condition… wherein the variance is reflective of at least one of a fatigue load”), wherein the modelled fatigue value provides an estimate of fatigue loading applied to a component of the turbine (Kooijman para. 36, “generator sensors for monitoring the generator (Kooijman e.g. torque…)”) over the operating period; and modifying the control strategy based on the modelled fatigue value (Kooijman para. 49).
Koojiman fails to teach that the model is a surrogate model or training the surrogate model using training data wherein the modelled fatigue value comprises at least one correlation between operational parameters of the component and the estimate of fatigue loading applied to the component based on the training data.
  Hershey teaches using a model which is a surrogate model, further training the surrogate model using training data (para. 102), wherein the modelled fatigue value comprises at least one correlation between operational parameters of the component and the estimate of fatigue loading applied to the component based on the training data (para. 52, the monitored condition discussed in para. 3).
Because both Koojiman and Hershey are directed towards predicting remaining life of a system, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koojiman by using a surrogate model which has been trained with data including corresponding fatigue values and measured loads as taught by Hershey for the purpose of providing fatigue life estimations automatically and accurately (Hershey para. 1-2).
Regarding independent claim 18, Kooijman as modified by Hershey teaches a wind turbine (Kooijman 10, Fig. 3), comprising: a tower (Kooijman 12); a nacelle (Kooijman 16) disposed on the tower (Kooijman Fig. 3); a rotor (Kooijman 18) extending from the nacelle (Kooijman Fig. 3) and having a plurality of blade (Kooijman 22) disposed at a distal end thereof (Kooijman Fig. 3); a control system (Kooijman 26) configured to perform an operation, comprising: operating the wind turbine over an operating period in accordance with a control strategy (Kooijman para. 14, “predetermined time period”); receiving a sensor signal over the operating period from a sensor measuring an operational parameter of the wind turbine (Kooijman para. 14); using a model which is a surrogate model, further training the surrogate model using training data (Hershey para. 102), wherein the modelled fatigue value comprises at least one correlation between operational parameters of the component and the estimate of fatigue loading applied to the component based on the training data (Hershey para. 52, the monitored condition discussed in Hershey para. 3) to obtain a modelled fatigue value based on the sensor signal (Kooijman para. 14, “tracking a plurality of loading conditions over a predetermined time period via one or more sensors, determining a variance between the tracked plurality of loading conditions and the estimated loading condition… wherein the variance is reflective of at least one of a fatigue load”), wherein the modelled fatigue value provides an estimate of fatigue loading applied to a component of the wind turbine over the operating period (Kooijman para. 36, “generator sensors for monitoring the generator (Kooijman e.g. torque…)”; and modifying the control strategy based on the modelled fatigue value (Kooijman para. 49).
Because claim 18 recites limitations similar to those in independent claim 1, the reasons for combining the Koojiman and Hershey references are the same here as in the rejection of claim 1.
Regarding independent claim 20, Kooijman as modified by Hershey teaches a computer program product comprising software code which, when executed by a data processing system (Kooijman controller 26), performs an operation for controlling a wind turbine, the operation comprising: operating the wind turbine over an operating period in accordance with a control strategy (Kooijman para. 14, “predetermined time period”); receiving a sensor signal over the operating period from a sensor measuring an operational parameter of the turbine (Kooijman para. 14); using a model which is a surrogate model, further training the surrogate model using training data (Hershey para. 102), wherein the modelled fatigue value comprises at least one correlation between operational parameters of the component and the estimate of fatigue loading applied to the component based on the training data (Hershey para. 52, the monitored condition discussed in Hershey para. 3)  to obtain a modelled fatigue value based on the sensor signal (Kooijman para. 14, “tracking a plurality of loading conditions over a predetermined time period via one or more sensors, determining a variance between the tracked plurality of loading conditions and the estimated loading condition… wherein the variance is reflective of at least one of a fatigue load”), wherein the modelled fatigue value provides an estimate of fatigue loading applied to a component of the turbine (Kooijman para. 36, “generator sensors for monitoring the generator (Kooijman e.g. torque…)”) over the operating period; and modifying the control strategy based on the modelled fatigue value (Kooijman para. 49).
Because claim 20 recites limitations similar to those in independent claim 1, the reasons for combining the Koojiman and Hershey references are the same here as in the rejection of claim 1.
Regarding dependent claims 2-15, and 19, Kooijman as modified by Hershey teaches the method of claim 1 and the wind turbine of claim 18 (see above),
wherein the modelled fatigue value is obtained by deriving statistical data from the sensor signal, and inputting the statistical data into the model to obtain the modelled fatigue value (Kooijman para. 39, “continuously updated based on a statistical analysis”) (Claim 2, 19),
wherein the surrogate model is trained using training data from an aero-elastic turbine load simulation (Kooijman from the loading analysis described in para. 41, 42, and stored in a look-up table as described in para. 44) (Claim 5),
wherein the method comprises determining if the modelled fatigue value differs from an expected fatigue value; and modifying the control strategy based on the modelled fatigue value if the modelled fatigue value differs from the expected fatigue value (Kooijman the “variance” discussed in para. 14) (Claim 6),
wherein the method further comprises: estimating a lifetime fatigue for the turbine before operating the turbine over the operating period; determining an expected fatigue value for the operating period based on the lifetime fatigue and the duration of the operating period; and comparing the modelled fatigue value to the expected fatigue value to determine if the modelled fatigue value differs from the expected fatigue value (Kooijman all discussed in para. 49) (Claim 7),
further comprising defining a fatigue utilization measure based on a difference or ratio between the modelled fatigue value and an expected fatigue value, and modifying the control strategy based on the fatigue utilization measure (Kooijman, the “variance” discussed in para. 14) (Claim 8),
wherein modifying the control strategy comprises modifying the control strategy to reduce a difference between the modelled fatigue value and an expected fatigue value (Kooijman, the adjustment described in para. 40) (Claim 9),
wherein: the operating period comprises a plurality of operating intervals; and the modelled fatigue value is an accumulated modelled fatigue value obtained by using the model to obtain an interval fatigue value for each operating interval based on a sensor signal for that interval, and summing the interval fatigue values for each operating interval (Kooijman the “operating times” described in para. 47) (Claim 10),
wherein the operational parameter comprises at least one of: wind speed, tower accelerations, rotor speed, pitch angle, active power, and blade root bending moment (Kooijman para. 36) (Claim 11),
wherein the operational parameter comprises a wind parameter (Kooijman “wind parameter” para. 36) (Claim 12),
wherein the modelled fatigue value is for blade flap/edge wise moments, drivetrain torque, drivetrain bending moments, or tower bending moments (Kooijman “torque” para. 36) (Claim 13),
wherein modifying the control strategy comprises adjusting a control setting of the turbine based on the modelled fatigue value (Kooijman para. 40) (Claim 14),
wherein modifying the control strategy comprises adjusting a pitch response gain of the wind turbine (Kooijman “blade pitch adjustment” para. 40) (Claim 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745